Citation Nr: 0720007	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  07-01 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for a back disability.  

2.  Entitlement to service connection for a bilateral knee 
disability as secondary to the service-connected back 
disability.  

3.  Entitlement to service connection for a bilateral hip 
disability as secondary to the service-connected back 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In connection with his appeal the veteran testified at a 
videoconference hearing in May 2007, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2006).  A transcript 
of the hearing is associated with the claims file.  The 
veteran submitted additional medical evidence at the May 2007 
hearing along with a waiver of initial RO consideration of 
that evidence.

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in June 2007.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The Board also notes that in March 2006, the RO sent the 
veteran VA Form 21-8940, Veterans Application for Increased 
Compensation Based on Unemployability.  The RO also informed 
him that he should complete and return the form if he 
believes that he is entitled to a total rating based on 
unemployability.  He did not do so.  As a result, the RO did 
not develop or adjudicate the issue of entitlement to a total 
rating based on unemployability and the matter will not be 
addressed by the Board.  If the veteran believes that he is 
entitled to this benefit, he should so inform the RO, which 
should respond appropriately to any such claim received from 
the veteran.  


FINDINGS OF FACT

1.  The veteran's impairment of the thoracolumbar spine is 
manifested by pain on motion that approximates favorable 
ankylosis.

2.  The veteran's right lower extremity neurological 
impairment is mild; left lower extremity neurological 
impairment is not objectively demonstrated.

3.  Neither a right knee disorder nor a left knee disorder is 
etiologically related to the veteran's service-connected back 
disability.

4.  Neither a right hip disorder nor a left hip disorder is 
etiologically related to the veteran's service-connected back 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 40 
percent for impairment of the low back have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5243 (2006).

2.  The criteria for a separate 10 percent disability rating 
for right sciatic impairment are met; the criteria for a 
rating higher than 10 percent are not met; and the criteria 
for a compensable disability rating for left sciatic 
impairment are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2006).

3  A bilateral hip disorder is not proximately due to or the 
result of the veteran's service-connected back disability.  
38 C.F.R. § 3.310 (2006).

4.  A bilateral hip disorder is not proximately due to or the 
result of the veteran's service-connected back disability.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected low back disability.  He is also seeking 
service connection for bilateral hip and knee disabilities, 
as secondary to the service-connected low back disability, 
and a TDIU rating.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in April 2005, prior to its 
initial adjudication of the claims.  While the veteran was 
not provided notice with respect to the effective-date and 
disability-rating elements of his service connection claims 
or the effective-date element of his increased rating claim 
until March 2006, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for knee or hip disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim was no more than 
harmless error.  

The Board has determined that the veteran's low back 
disability warrants a separate compensable rating for 
neurological impairment of the right lower extremity.  The 
effective date for this rating will be assigned by the RO.  
The veteran has had an ample opportunity to respond to the 
March 2006 letter and did in fact state that he had nothing 
more to submit in response to that letter.  Therefore, it is 
clear that the failure to provide notice concerning the 
effective-date element of the claim at an earlier time was 
also harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  Although the claims file contains the 
veteran's service entrance and service separation 
examinations, the RO made an attempt to obtain additional 
clinical records.  In response, the National Personnel 
Records Center indicated that the veteran's service records 
would have been filed among records destroyed in a fire at 
their St. Louis facility in 1973.  As will be explained in 
more detail below, the Board finds that the absence of the 
veteran's service medical records is not material to his 
claims, as he does not contend that his claimed knee and hip 
disorders were incurred in service, and as his low back is 
already service-connected and the present level of disability 
is of primary concern.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non prejudicial to the veteran.  See 
Bernard, 4 Vet. App. 384.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.   
38 C.F.R. § 4.21 (2006).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Analysis

Service Connection

The veteran claims that service connection is warranted for 
bilateral hip and knee disabilities because they were caused 
by his service-connected back disability.  He does not allege 
that such disabilities originated in service.  The first 
identification of such disorders in the medical evidence 
appears in 2005, almost 60 years after the veteran left 
military service.  This roughly corresponds with the filing 
of the veteran's claim for service connection, and is further 
confirmed by a notation in the May 2005 VA examination report 
that the veteran had a history of bilateral hip and knee 
problems of about one year's duration.  

As discussed above, service connection is currently in effect 
for a low back disability.  The record also contains current 
diagnoses with respect to both hips and both knees.  The May 
2005 VA examination report includes diagnoses of 
osteoarthritis of the hips and bilateral patello-femoral 
syndrome or internal derangement of the knees.  

The question which remains to be answered by the Board is 
whether the veteran's bilateral hip and knee disorders are 
proximately due to, or the result of, his service-connected 
low back disability.  The May 2005 VA examination was ordered 
in an attempt to address this question.  After examining the 
veteran and reviewing the claims file, the examiner provided 
the opinion that the diagnosed hip and knee conditions were 
not related to the veteran's back, but were age-related.  
There is no competent medical opinion of record that purports 
to relate disabilities of the hips or knees to the veteran's 
low back disability.  

In essence, the evidence of a nexus between the veteran's 
current back disability and his hip and knee disabilities is 
limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board must 
conclude that the preponderance of the evidence is against 
the claims and service connection for bilateral hip and knee 
disabilities is not in order.

Increased Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.45 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran is currently assigned a 40 percent disability 
rating for impairment of the low back under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5293 (2003).  However, the 
veteran filed his increased rating claim in March 2005.  VA 
has issued revised regulations amending the portion of the 
rating schedule dealing with disorders of the spine.  The 
amendment is effective September 26, 2003.  Therefore, VA 
must apply the new provisions.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine applicable to the veteran's claim, a 40 percent 
rating is assigned where forward flexion of the thoracolumbar 
spine is measured to 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
next higher 50 percent rating requires unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Note (5) following the General Rating Formula for Diseases 
and Injuries of the Spine provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in the neutral 
position (zero degrees) always represents favorable 
ankylosis.  

On VA examination in November 2006, the veteran had flexion 
of the lumbar spine to 60 degrees, with onset of pain at 40 
degrees.  Lateral bending and rotation were measured to 10 
degrees with pain.  The veteran lacked 40 degrees of 
extension.  This finding was not explained by the examiner in 
terms of whether extension to 0 degrees was possible.  
However, on examination in April 2006, the examiner reported 
that full extension to 0 degrees was possible.  At that time, 
forward flexion was measured to 10 to 15 degrees, as were 
lateral extension and rotation.  The examiner noted that 
motion of the spine was painful, but he was unable to 
quantify such painful motion in degrees.  On VA examination 
in May 2005, flexion was measured to 30 degrees with onset of 
pain at 30 degrees, and extension was measured to 0 degrees, 
and was painful.  

Although the veteran clearly has some remaining range of 
motion of the thoracolumbar spine, as found by the RO, when 
pain on motion is considered, the criteria for a 40 percent 
rating are approximated.  However, there is no indication 
from any of the medical evidence that the veteran's entire 
thoracolumbar spine is fixed in flexion or extension.  
Indeed, the measured range of motion clearly indicates that 
there is no spinal fixation.  

The Board notes that, although the veteran's posture was 
noted to be unsteady by the November 2006 examiner, the 
veteran reported that he is able to walk for limited 
distances and he denied a history of falling.  The Board 
acknowledges that the veteran is unable to fully straighten 
his back.  This was noted on several examination reports.  
The Board believes that this is consistent with the 40 
percent level, as that level encompasses not only limited 
flexion below 30 degrees, but also favorable ankylosis of the 
thoracolumbar spine.  The criterion of spinal fixation, 
required for a finding of unfavorable ankylosis is simply not 
shown.  

The rating schedule for spine includes a provision that 
objective neurological abnormalities are to be rated 
separately from impairment of the spine.  In the veteran's 
case, while the veteran complains of sciatic symptomatology 
in both lower extremities, EMG testing conducted by Elie J. 
Sarkis, M.D. in October 2006 showed only right-sided L5-S1 
radiculopathy.  Based on this finding, the Board believes 
that an additional rating is warranted for neurological 
impairment of the right lower extremity.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
rating is for assignment where there is incomplete paralysis 
of the sciatic nerve that is mild.  A 20 percent rating 
requires moderate incomplete paralysis.  

There is little objective support for incomplete paralysis of 
the sciatic nerve affecting either extremity.  Neurological 
impairment such as loss of bladder or bowel control has not 
been shown, and was excluded in a May 2006 primary care 
outpatient note.  Indeed, on VA examination in November 2006, 
the examiner found that the veteran's disc pathology was more 
in the nature of desiccation due to aging than to bulging or 
injury.  Nevertheless, several herniated discs were shown on 
a July 2006 MRI.  The November 2006 examiner found that 
strength in the lower extremities was normal, although 
sensation was reduced.  Outpatient neurological examinations 
in June and August 2006 showed mild distal weakness in the 
legs and decreased sensation in the feet and depressed ankle 
jerks.  On VA examination in April 2006, neurological 
findings were essentially normal, as they also were in May 
2005.  Based on the majority of the objective evidence of 
record, the Board does not find significant support for even 
the minimum compensable rating for either extremity under 
Diagnostic Code 8520.  However, as noted above, on 
neurological examination in October 2005, Dr. Belok found 
sufficient objective symptomatology to support a diagnosis of 
right-sided radiculopathy at L5-S1.  Accordingly, the benefit 
of the doubt with respect to objective manifestation of 
neurological symptomatology is afforded the veteran, and a 10 
percent rating for mild sciatic impairment of the right lower 
extremity is in order.  

The Board notes however, that with such minimal objective 
support, the criteria for a rating higher than 10 percent are 
not met.  Moreover, there is no basis in the evidence to 
assign even the minimal 10 percent rating for the veteran's 
left lower extremity.  

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting the veteran's appeal but has found none.  
In particular, the Board notes that that the record does not 
show that the veteran's low back disability has resulted in 
incapacitating episodes necessitating bed rest prescribed by 
a physician, so a higher rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not in order.  In addition, the Board has considered 
whether this case should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration.  The record reflects that the veteran has not 
required frequent hospitalizations for his low back 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned 
evaluations.  Accordingly, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.  


ORDER

The Board having determined that the veteran's low back 
disability warrants a 40 percent rating for impairment of the 
low back and a separate 10 percent rating for neurological 
impairment of the right lower extremity, the appeal is 
granted to this extent and subject to the criteria applicable 
to the payment of monetary benefits.  

Entitlement to service connection for a bilateral knee 
disability is denied.  

Entitlement to service connection for a bilateral hip 
disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


